Citation Nr: 0928576	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  07-30 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable rating for hypertension.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1946 to January 
1948, and from June 1948 to January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, inter alia, granted service 
connection for hypertension as a separate rating, and 
assigned a noncompensable disability rating.  The Veteran had 
originally been granted service connection for hypertension 
with coronary artery bypass grafting, as a single rating, in 
a September 1999 rating decision.

In letters dated March 2008 and April 2008, the Veteran 
requested an RO hearing with a Decision Review Officer (DRO).  
A letter informing the Veteran of his scheduled hearing date 
was sent to his address of record, and it was not returned.  
However, the Veteran failed to appear at his scheduled RO 
hearing.

In October 2008, the Veteran submitted additional evidence to 
the Board.  The Veteran's representative, in a July 2009 
statement, waived the right to have the additional evidence 
referred to the agency of original jurisdiction (AOJ) for 
review and preparation of a supplemental statement of the 
case.  Thus, the Board may consider this evidence.  See 38 
C.F.R. § 20.1304 (2008).

The Veteran's VA physician, S.P., opined in an October 2008 
letter that the Veteran has erectile dysfunction, and chronic 
ankle swelling with skin discoloration, secondary to his 
treatment for his service-connected hypertension.  The Board 
interprets these findings as implied claims for entitlement 
to service connection for those two conditions, and refers 
those claims to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is no competent evidence that shows the Veteran has 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; a history of 
diastolic pressure predominantly 100 or more with continuous 
medication required for control.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits in compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008). 
 
Letters dated July 2003, November 2003, and February 2008, 
provided to the Veteran before the October 2003 rating 
decision, the August 2004 statement of the case, and the 
August 2008 supplemental statement of the case, respectively, 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159.  The letters informed the Veteran of what 
evidence was needed to establish his claim, what VA would do 
and had done, and what evidence he should provide.  The 
letters also informed the Veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, first, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 
 
Second, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

Fourth, as with proper notice for an initial disability 
rating and consistent with the statutory and regulatory 
history, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.

In this case, VA satisfied the requirements of Vazquez-Flores 
in its May 2008 letter to the Veteran.  VA's duty to notify 
may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a VA 
notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  The AOJ readjudicated the claim and issued 
a supplemental statement of the case in August 2008.  Thus, 
the timing defect in the notice has been rectified.  In 
addition, the Veteran has never alleged how any timing error 
prevented him from meaningfully participating in the 
adjudication of his claim.  As such, the Veteran has not 
established prejudicial error in the timing of VCAA notice.  
See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009). 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  VA has 
obtained the Veteran's service treatment records, VA 
treatment records, and available private treatment records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2008).  The Veteran was provided with VA 
examinations in August 2003 and November 2007.
 
In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the Veteran has been notified and made aware of the 
evidence needed to substantiate his claims for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.

Analysis
 
Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 
 
While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary. 
 
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Under Diagnostic Code 7101, a 10 percent rating is warranted 
if hypertension is manifested by diastolic blood pressure 
predominantly 100 or more, or by systolic blood pressure 
predominantly 160 or more; a 10 percent rating is also 
warranted if the condition requires continuous medication for 
control, and there is a history of diastolic pressure 
predominantly 100 or more.  A 20 percent rating is warranted 
if the diastolic pressure is predominantly 110 or more, or if 
the systolic pressure is predominantly 200 or more.  A 40 
percent rating is warranted if the diastolic pressure is 
predominantly 120 or more.  A 60 percent rating is warranted 
if the diastolic pressure is predominantly 130 or more.  
38 C.F.R. § 4.104 (Diagnostic Code 7101).

The Veteran was initially granted service connection for 
hypertension with coronary artery bypass grafting in a 
September 1999 rating decision, and assigned a disability 
rating of 10 percent under 38 C.F.R. § 4.104, Diagnostic 
Codes 7016-7101, effective February 22, 1999.  The Veteran 
subsequently filed a claim for entitlement to a higher 
disability rating for his service-connected hypertension with 
coronary artery bypass grafting in June 2003.  In an October 
2003 rating decision, the RO separated the Veteran's service-
connected hypertension with coronary artery bypass grafting 
into two separate ratings-one for service-connected 
hypertension, and one for service-connected coronary artery 
disease.  The RO assigned the Veteran a noncompensable rating 
for his service-connected hypertension, and a 10 percent 
disability rating for his coronary artery disease.  In this 
appeal, the Board will also consider all Diagnostic Codes 
related to the Veteran's hypertension.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if it is supported by explanation and evidence).

The Veteran contends in his October 2003 notice of 
disagreement that his noncompensable rating for hypertension 
is too low because he was taking four medications a day to 
control his high blood pressure.  In a February 2008 letter, 
the Veteran noted that his diastolic blood pressure readings 
are not predominantly 100 or more, and stated that this was 
due to the fact that he was taking six medications to control 
his blood pressure.  In an October 2008 letter, the Veteran 
provided VA with a timeline of his diagnosis and treatment 
for hypertension, and requested that VA consider the letter 
from his primary care physician, also dated October 2008.

The Veteran's service treatment records show that he does not 
have a history of diastolic pressure predominantly 100 or 
more.  For example, the Veteran had blood pressure readings 
of 138/74 in December 1947, 138/82 in June 1951, 118/70 in 
July 1955, 140/88 in January 1973, and 138/84 in January 
1976.  In these readings, the first number represents the 
systolic blood pressure, and the second number represents the 
diastolic blood pressure.

Following service, the Veteran had his blood pressure taken 
by VA on multiple occasions.  In April 1977, he had a blood 
pressure reading of 150/100.  In May 1977, he had blood 
pressure readings of 142/92, 156/98, 140/90, and 144/96.  In 
August 1977, he had blood pressure readings of 160/80 and 
140/80.  In October 1977, he had blood pressure readings of 
138/90 and 132/86.  In November 1977, he had a blood pressure 
reading that appears to read 14x/100, where "x" is an 
unknown number, because it was written outside of the page.  
In January 1978, he had a blood pressure reading of 144/90.  
Because only two of these eleven readings show a diastolic 
pressure of 100, the Veteran cannot be said to have a history 
of diastolic pressure predominantly 100 or more based on 
these readings.  Similarly, because only one of these eleven 
readings show a systolic pressure predominantly 160 or more, 
the Veteran cannot be said to have a history of systolic 
pressure predominantly 160 or more based on these readings.

In May 1977, the Veteran was provided with a VA examination.  
He had blood pressure readings of 142/92 and 140/90 while 
sitting, 136/88 while recumbent, 156/98 and 144/96 while 
standing, 158/90 while sitting after exercising, and 140/92 
two minutes after exercising.  The VA examiner diagnosed the 
Veteran with elevated blood pressure.

In a January 1978 VA treatment record, a clinician noted that 
the Veteran was taking no medicine.  He had a blood pressure 
reading of 144/90.

The Veteran's private physician, C.B.H., took multiple 
readings of the Veteran's blood pressure between February 
1997 and March 1999, with the following results:  In February 
1997, the Veteran had blood pressure readings of 130/82 and 
136/78.  In March 1997, the Veteran had a blood pressure 
reading of 136/70.  In May 1997, the Veteran had a blood 
pressure reading of 144/82.  In June 1997, the Veteran had 
blood pressure readings of 152/74 and 146/72.  In July 1997, 
the Veteran had a blood pressure reading of 160/80.  In 
September 1997, the Veteran had a blood pressure reading of 
146/80.  In October 1997, the Veteran had a blood pressure 
reading of 142/80.  In December 1997, the Veteran had a blood 
pressure reading of 150/74.  In January 1998, the Veteran had 
a blood pressure reading of 136/82.  In February 1998, the 
Veteran had a blood pressure reading of 152/94.  In May 1998, 
the Veteran had a blood pressure reading of 148/82.  In 
August 1998, the Veteran had a blood pressure reading of 
156/90.  In December 1998, the Veteran had blood pressure 
readings of 170/94, 146/80, 149/84, 138/80, and 140/80.  In 
February 1999, the Veteran had a blood pressure reading of 
160/90.  In March 1999, the Veteran had blood pressure 
readings of 190/110, 179/120, 150/100, 150/102, 180/80, 
160/88, and 160/88, as well as a reading of 200/110 by a 
different physician.  Because only five of these twenty-eight 
readings show a diastolic pressure of 100, the Veteran cannot 
be said to have a history of diastolic pressure predominantly 
100 or more based on these readings.  Similarly, because only 
nine of the twenty-eight readings show a systolic pressure 
predominantly 160 or more, the Veteran cannot be said to have 
a history of systolic pressure predominantly 160 or more 
based on these readings.

In May 2003, the Veteran called a VA clinician to report that 
his blood pressure readings, which the Veteran had taken 
himself, were 189/78 and 188/83.

In August 2003, the Veteran was provided with a new VA 
examination.  The examiner found that the Veteran had blood 
pressure readings of 154/70, 150/70, and 150/66.  The VA 
examiner diagnosed the Veteran with hypertension.

In September 2004, the Veteran sent VA a copy of his 
document, "My Blood Pressure Record," the blank version of 
which was given to him by a VA medical center, for him to 
fill out himself.  In the record, the Veteran wrote that his 
blood pressure readings for January 2004 were 138/96 and 
185/77; for February 2004, 184/80, 159/74, 178/77, 180/83, 
194/63, 144/67, 177/73, 177/80, 183/78, 186/87, 177/80; for 
March 2004, 165/75, 152/79, 158/66, 167/67, 155/69; for April 
2004, 149/58, 161/72, 173/76, 185/87, 182/82, 187/79, 162/66, 
171/74, 168/73, and 171/73; for May 2004, 150/65 and 178/75; 
for June 2004, 153/62 and 149/75; for August 2004, 156/67, 
166/77, and 178/79; and for September 2004, 171/72.  Although 
25 of the 36 readings show a systolic pressure of 160 or 
more, these readings cannot support a finding that the 
Veteran has a history of systolic pressure predominantly 160 
or more, because they have less probative value than the 
blood pressure readings taken by the Veteran's clinicians, 
which show that the Veteran's systolic pressure is 
predominantly below 160.  Additionally, when aggregated with 
the Veteran's other blood pressure readings of record, these 
readings do not provide a preponderance of systolic pressure 
readings of 160 or more.

In November 2007, the Veteran was provided with another VA 
examination.  The examiner found that the Veteran had blood 
pressure readings of 128/70, 126/70, and 120/68.  The VA 
examiner also noted that the Veteran was taking continuous 
medication to control his hypertension, including alpha 
blocker, beta blocker, calcium channel blocker, and thiazide 
diuretics-in the form of Maxide, Metroprolol, Amlodipine, 
and Terazosin.  The VA examiner diagnosed the Veteran with 
hypertension, and found that his hypertension had no effects 
on his usual daily activities.  He did not make findings on 
whether the Veteran's hypertension has an effect on the 
Veteran's occupational activities, because the Veteran, a 
retiree, is not employed.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, his 
medical opinion constitutes competent medical evidence.

In January 2008, the Veteran provided VA with a printout of 
his blood pressure readings from July 1999 through December 
2007.  Although the Veteran circled the nineteen instances in 
which he had systolic blood pressure readings of 160 or more, 
there were a total of sixty readings.  Therefore, these 
readings show that the Veteran does not have systolic 
pressure predominantly 160 or more.  Similarly, only two of 
the sixty readings showed a diastolic pressure of 100 or 
more.  Therefore, these readings show that the Veteran does 
not have a history of diastolic pressure predominantly 100 or 
more.

In October 2008, the Veteran provided VA with the blood 
pressure readings that he had recorded between March 2008 and 
October 2008.  None of the seventeen readings showed a 
systolic pressure of 160 or more, or a diastolic pressure of 
100 or more.

The Veteran's representative noted in a July 2009 letter 
that, under 38 C.F.R. § 4.21, it is "not expected...that all 
cases will show all the findings specified" by the ratings 
schedule.  While this is true, the Board must determine which 
evaluation, or level of disability, the Veteran's condition 
more nearly approximates.  38 C.F.R. § 4.7.  In this case, 
38 C.F.R. § 4.104, Diagnostic Code 7101, clearly specifies 
that a 10 percent rating is warranted if hypertension is 
manifested by diastolic blood pressure predominantly 100 or 
more, or by systolic blood pressure predominantly 160 or 
more; a 10 percent rating is also warranted if the condition 
requires continuous medication for control, and there is a 
history of diastolic pressure predominantly 100 or more.  The 
readings provided by the Veteran, his private clinician, and 
VA clinicians show that the Veteran does not have diastolic 
blood pressure predominantly 100 or more, or systolic blood 
pressure predominantly 160 or more.  Moreover, while he does 
require continuous medication for control, he does not have a 
history of diastolic pressure predominantly 100 or more.  The 
Board declines to interpret 38 C.F.R. § 4.21 so broadly as to 
ignore one of the two elements that are required by the 
Diagnostic Code.

Finally, the Board notes that a VA physician, S.P., wrote a 
letter to VA in October 2008 stating that the Veteran "is on 
four (4) medications which lows his blood pressure-all of 
which have serious side effects that he would gladly give up 
if he did not absolutely require these medications to live."  
She further states that the Veteran "informs me that his 
service connection for hypertension has been taken away due 
to the fact that he does not meet set criteria."  The Board 
assures both the Veteran and his concerned VA physician that 
it has no intention of taking away the Veteran's service 
connection for hypertension.  Rather, the Board finds, in 
accordance with the requirements laid out in 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, that the Veteran is not 
entitled to a compensable rating for that disability.  That 
determination is based on the Veteran's blood pressure 
readings, as well as the conclusion of a November 2007 VA 
examiner, who found that, while controlled with four 
medications, the Veteran's hypertension has no effects on his 
usual daily activities.  However, although the Veteran is not 
entitled to a compensable rating for his hypertension, the 
condition remains service connected.

In reaching this determination, the Board has considered 
whether, under Hart, supra, a higher rating for the Veteran's 
hypertension might be warranted for any period of time during 
the pendency of this appeal.  However, there is no evidence 
that the Veteran's disability has been persistently more 
severe than the extent of disability contemplated under his 
assigned noncompensable rating.

The Board has considered the issue of whether the Veteran's 
hypertension, standing alone, presents an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In 
the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) are not met.

There is no benefit of the doubt that can be resolved in his 
favor, as the preponderance of the evidence does not show 
symptoms that more nearly approximate the criteria for a 
compensable rating.  Accordingly, the claim for an increased 
rating is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).



ORDER

A compensable disability rating for hypertension is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


